Case 1:19-cr-00858-RA Document 8
                               7 Filed 02/05/21 Page 1 of 2




                                          Application granted. A conference is
                                          scheduled for February 22, 2021 at 9:00
                                          a.m.

                                          SO ORDERED.

                                          ____________________
                                          Ronnie Abrams, U.S.D.J.
                                          February 5, 2021
Case 1:19-cr-00858-RA Document 8
                               7 Filed 02/05/21 Page 2 of 2
